DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

STEVEN TOGNOLI, as Personal Representative for the Estate of LYNDA
                         TOGNOLI,
                          Appellant,

                                    v.

                      PHILIP MORRIS USA INC.,
                              Appellee.

                             No. 4D16-224

                             [April 25, 2018]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John J. Murphy III, Judge; L.T. Case
Nos. 08-80000 (19) and 2008-CV-045898 (19).

   Thomas J. Seider, Celene H. Humphries and Maegen Peek Luka of
Brannock & Humphries, Tampa; Alex Alvarez of The Alvarez Law Firm,
Coral Gables; Randy Rosenblum of Dolan, Dobrinsky, Rosenblum, LLP,
Miami; Philip Freidin of Freidin Brown P.A., Miami; and Maria P.
Sperando of the Law Office of Maria P. Sperando, P.A., Stuart, for
appellant.

  Scott D. Kaiser of Shook, Hardy & Bacon LLP, Kansas City, Missouri;
and Geoffrey J. Michael of Arnold & Porter LLP, Washington, DC, for
appellee.

                          ON REMAND FROM
                     THE FLORIDA SUPREME COURT

PER CURIAM.

   This matter is before us on remand from the Supreme Court of
Florida. In a decision rendered June 28, 2017, we per curiam affirmed
the trial court’s final judgment, which reduced the plaintiff’s damages by
the percentage of fault that the jury attributed to Mrs. Tognoli, based on
our then-binding precedent in R.J. Reynolds Tobacco Co. v. Schoeff, 178
So. 3d 487, 488 (Fla. 4th DCA 2015). The Florida Supreme Court then
quashed our Schoeff decision and held that “the comparative fault
statute does not apply to Engle progeny cases in which the jury finds for
the plaintiff on the intentional tort claims.” Schoeff v. R.J. Reynolds
Tobacco Co., 232 So. 3d 294, 304 (Fla. 2017). Consequently, our
decision in the instant case was also quashed.

   The parties do not assert issues with the jury’s findings of intentional
torts and have agreed on the remedy that we likewise deem proper.
Accordingly, we reverse the final judgment and remand with instructions
for the trial court to enter judgment for the entire amount of damages
found by the jury.

   Reversed and remanded with instructions.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2